Name: 87/78/EEC: Commission Decision of 7 January 1987 on the setting-up of an Advisory Committee on Raw Tobacco
 Type: Decision
 Subject Matter: EU institutions and European civil service;  plant product
 Date Published: 1987-02-14

 Avis juridique important|31987D007887/78/EEC: Commission Decision of 7 January 1987 on the setting-up of an Advisory Committee on Raw Tobacco Official Journal L 045 , 14/02/1987 P. 0025 - 0027 Finnish special edition: Chapter 3 Volume 22 P. 0161 Swedish special edition: Chapter 3 Volume 22 P. 0161 COMMISSION DECISION of 7 January 1987 on the setting-up of an Advisory Committee on Raw Tobacco (87/78/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas the Advisory Committee on Raw Tobacco was set up by Commission Decision 71/31/EEC (1), as last amended by Decision 86/58/EEC (2); Whereas, following the accession of new Member States to the Community, the number of seats on the Committee should be increased and they should be reallocated; whereas the procedure for the replacement of members should also be adjusted; Whereas the provisions concerning the Advisory Committee on Raw Tobacco have been amended several times and have therefore become difficult to apply; whereas they should therefore be consolidated; Whereas the Commission should seek the views of producers, traders and consumers on matters arising in connection with the operation of the common organization of the market in raw tobacco; Whereas all the occupations directly involved in the implementation of the market organization in question, and also consumers, must have an opportunity to participate in the drafting of the opinions requested by the Commission; Whereas the trade associations concerned and the consumer groups in the Member States have set up organizations at Community level which are in a position to represent those concerned in all the Member States; Considering that, furthermore, it is necessary to modify the number of members of the joint working party to take account of enlargement, HAS DECIDED AS FOLLOWS: Article 1 1. There shall be attached to the Commission an Advisory Committee on Raw Tobacco, hereinafter called the 'Committee'. 2. The Committee shall be composed of representatives of the following interests: producers, cooperatives, the (3) OJ No L 14, 18. 1. 1971, p. 8. (4) OJ No L 68, 11. 3. 1986, p. 21. tobacco industry, the tobacco trade, workers in the relevant sectors, consumers. Article 2 1. The Committee may be consulted by the Commission on any problem concerning the operation of Regulations on the common organization of the market in raw tobacco and in particular on measures to be adopted under those Regulations. 2. The chairman of the Committee may indicate to the Commission the desirability of consulting the Committee on any matter within the latter's competence on which its opinion has not been sought. He shall do so, in particular, at the request of one of the interests represented. 3. In respect of problems concerning the sale of leaf tobacco under Article 3 of Regulation (EEC) No 727/70 (5) and in particular as regards the terms of the contracts referred to in that Article, the Commission may, through the joint working party provided for in Article 5 of this Decision, consult only the representatives of raw tobacco producers and the representatives of the tobacco industry and the tobacco trade. Article 3 1. The Committee shall consist of 44 members. 2. Seats on the Committee shall be apportioned as follows: - 22 to agricultural producers and cooperatives in the sector, - four to representatives of the tobacco trade, - nine to representatives of the tobacco industry, of which four seats to be allocated to public undertakings, - six to representatives of agricultural workers and of workers in the tobacco industry, - three to consumers' representatives. Article 4 1. Members of the Committee shall be appointed by the Commission on proposals from the trade workers' organizations set up at Community level which are most representative of the interests specified in Article 1 (2) and (6) OJ No L 94, 28. 4. 1970, p. 1. whose activities come within the scope of the common organization of the market in raw tobacco; consumers' representatives shall be appointed on proposals from the Consumers' Advisory Committee. Those bodies shall for each seat to be filled put forward the names of two candidates of different nationality. 2. The term of office for members of the Committee shall be three years. Their appointments may be renewed. Members shall not be remunerated for their services. After expiry of the three years, members of the Committee shall remain in office until they are replaced or until their appointments are renewed. In the event of the resignation or decease of a member or a request from the body having proposed a member that he be replaced, he shall be replaced in accordance with the procedure laid down in paragraph 1. 3. A list of the members of the Committee shall be published by the Commission, for informations purposes, in the Official Journal of the European Communities. Article 5 1. There shall be set up under the auspices of the Committee a joint working party consisting of nine producers' representatives and nine representatives of the tobacco trade and the tobacco industry, appointed by the Commission on proposals from the trade organizations concerned in accordance with the procedure laid down in Article 4. Members of the working party need not be members of the Committee. The trade and industry representatives shall be as follows: - two representatives of the raw tobacco trade, - seven representatives of the tobacco industry, of whom four shall represent public undertakings. 2. In the event of a member of the joint working party being unable to attend a meeting, and in this event only, another person may attend in his stead. The trade organization which proposed the absent member may propose a substitute for him to the chairman. 3. The Chairman of the joint working party may indicate to the Commission the desirability of consulting the working party on any matter within Article 2 (3) on which it has not been consulted. He shall do so, in particular, at the request of either of the two sides represented on the working party. Article 6 1. After consulting the Commission, the Committee shall elect a chairman for a period of three years. The chairman shall be elected, in the case of the first ballot, by a two-thirds majority of the members present and, in the case of subsequent ballots, by a simple majority of the members present. In the event of a tie, the Commission shall provide a chairman on a temporary basis. 2. The Committee shall elect two vice-chairmen for a period of three years. The vice-chairman may not represent the same interest as the chairman. The election shall take place in accordance with the procedure laid down in paragraph 1. The Committee may, in accordance with the same procedure, elect other officers. In that case, the officers other than the chairman shall include not more than one representative of each interest represented on the Committee. The officers shall prepare and organize the work of the Committee. 3. The joint working party shall elect from among its members a chairman and a vice-chairman for a period of one year. The election shall take place in accordance with the procedure laid down in paragraph 1. The vice-chairman may not represent the same interest as the chairman. They shall be chosen alternately from among the two interests represented. Article 7 1. Only the Commission representatives, the members of the Committees or persons replacing them in their absence, and persons invited in accordance with paragraphs 3, 4 and 7 may participate in or attend meetings. 2. Only the Commission representatives, the members of the joint working party or persons replacing them in their absence, the chairman of the Committee and persons invited in accordance with paragraphs 5 and 7 may participate in or attend meetings of the joint working party. 3. Should a Committee member be unable to attend a meeting, the organization or organizations to which a seat is allocated may appoint a person to take his place. This person shall be selected from a list drawn up by mutual agreement between the Commission and the organization or organizations in question and containing a number of names equal to half the total number of members representing the organization or organizations in question. This number shall be not less than one and not more than 12. Each of the members representing public undertakings may be replaced, on submission of written notification by the public undertaking which they represent. The secretariat of the Committee must be informed of such replacement of a member at least seven days before a meeting. 4. At the request of an organization to which one or more seats are allocated in the Committee, the chairman of the Committee may, in agreement with the Commission staff, invite its general secretary or a member of its secretariat to attend the meetings of the Committee as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 5. At the request of an organization to which one or more seats are allocated in the joint working party, the chairman of the joint working party may invite its general secretary or a member of its secretariat to attend the meetings of the joint working party as an observer. Should he be unable to attend, however, the general secretary may have his seat as an observer taken by another person designated by him. 6. Observers shall not have the right to speak. They may, however, be invited to do so by the chairman in agreement with the Commission staff. 7. At the request of an organization to which one or more seats are allocated, and when the matters on the agenda are of a highly technical nature outside the normal framework of the deliberations of the Committee or joint working party, the chairman may, in agreement with the Commission staff, invite one or more experts to take part in the deliberations of the Committee or joint working party. The Commission may, on its own initiative, invite any person particularly well qualified in one of the subjects on the agenda to take part in the deliberations of the Committee or joint working party as an expert. However, experts shall participate only in the discussion of the matter concerning which they were invited to attend. Article 8 In agreement with the Commission staff, the Committee or joint working party may set up working groups to facilitate its work. Article 9 1. The Committee and the joint working party shall be convened by the Commission and shall meet at Commission headquarters. Meetings of the officers shall be convened by the chairman by arrangement with the Commission. 2. Representatives of the Commission departments concerned shall take part in meetings of the Committee, its officers, the joint working party and the working groups. 3. Secretarial services for the Committee, its officers, the joint working party and the working groups shall be provided by the Commission. Article 10 The Committee shall discuss matters on which the Commission has requested an opinion. No vote shall be taken. The Commission may, when seeking the opinion of the Committee, set a time limit within which such opinion shall be given. The views expressed by the various interests represented shall be included in a report forwarded to the Commission. In the event of unanimous agreement being reached in the Commission on the opinion to be given, the Commission shall formulate joint conclusions and attach them to the report. The outcome of the Committee's discussions shall on request be communicated by the Commission to the Council and to the Management Committee. Article 11 The Chairman of the joint working party shall report to the Committee on the work of the working party. Article 12 Without prejudice to the provisions of Article 214 of the Treaty, where the Commission informs them the opinion requested or the question raised is on a matter of a confidential nature, members of the Committee and members of the joint working party, or those attending in their stead pursuant to Article 5 (2), shall be under an obligation not to disclose information which has come to their knowledge through the work of the Committee, the joint working party or the working groups. In such cases, only members of the Committee, members of the joint working party, those attending in their stead as mentioned above and representatives of the Commission departments concerned may be present at meetings. Article 13 Commission Decision 71/31/EEC is hereby repealed. Article 14 This Decision shall enter into force on 1 January 1987. Done at Brussels, 7 January 1987. For the Commission Frans ANDRIESSEN Vice-President EWG:L111UMBE08.95 FF: 1UEN; SETUP: 01; Hoehe: 1448 mm; 271 Zeilen; 12770 Zeichen; Bediener: MIKE Pr.: C; Kunde: ................................